PER CURIAM.
The defendant’s conviction for third-degree grand theft is affirmed since the evidence was sufficient. B.P. v. State, 515 So.2d 423 (Fla. 3d DCA 1987). However, this cause is remanded to the trial court for resentencing within the statutory maximum. The defendant was sentenced to nine years probation. However, the maximum probation that can be imposed for a third-degree felony is five years. Servis v. State, 588 So.2d 290, 291 (Fla. 2d DCA 1991). Accordingly, the defendant’s conviction is affirmed, but this cause is remanded to resentenee the defendant to five years probation.